DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (2009/0206444).
	Regarding claim 1, Yamada (Figs. 1-5) discloses a semiconductor package comprising: a first package substrate 200; a built-in package disposed on the first package substrate 200 comprising: a second package substrate 9 (Fig. 5); a first semiconductor chip 3 disposed over the second package substrate 9; and a heat insulation wall 4 for thermally isolating the first semiconductor chip 3 ([0023]); and a second semiconductor chip 2 disposed on the first package substrate 200 to be spaced apart from the built-in package (Fig. 5).

	Regarding claim 2, Yamada (Figs. 1-5) discloses wherein the built-in package further includes a first molding layer 11 filling a gap between the first semiconductor chip 3 and the heat insulation wall 4 ([0021]).  


	Regarding claim 12, Yamada (Figs. 5) discloses wherein the heat insulation wall 4 extends to surround all side surfaces of the first semiconductor chip 3.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (2009/0206444) in view of Lee et al. (2015/0311182).
	Regarding claim 3, Yamada discloses all the claimed limitations except for the heat insulation wall includes a heat insulating material having a thermal conductivity which is lower than a thermal conductivity of the first molding layer.
	Lee (Figs. 1A-5B) discloses wherein the heat insulation wall 160a includes a heat insulating material ([0041]) having a thermal conductivity which is lower than a thermal conductivity of the first molding layer 140 ([0036, 0043]) in order to release the additional stress and reducing the warpage ([0043]). Accordingly, it would have been obvious to one 

	Regarding claim 8, as discussed the combination above, Lee (Figs. 5A) discloses further comprising a second molding layer 140 that covers the first package substrate 100 and the second semiconductor chip 120a,b and leaves exposed a top surface of the first molding layer 140. 

	Regarding claim 9, as discussed the combination above, Lee (Figs. 5A-5B) discloses wherein the heat insulation wall 160a extends such that an upper end of the heat insulation wall is exposed at a top surface of the second molding layer 140. 

Regarding claim 10, Yamada (Figs. 5) discloses wherein the heat insulation wall 4 is disposed between the second molding layer (not labeled) and at least one side surface of the first semiconductor chip 3.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (2009/0206444) in view of Miyano et al. (6297074).
Regarding claim 4, Yamada (Figs. 1-5) discloses the heat insulation wall but does not disclose the heat insulation wall has a thermal conductivity of 0.4 W/mK or less. 
	Miyano (Fig. 16) discloses the heat insulation wall 4 (e.g. silica aerogel) has a thermal conductivity of 0.024 W/mK (column 6, lines 15-16) in order to permit reduction of the heat transfer (column 6, lines 29-31). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Yamada as taught by Miyano by forming the heat insulation wall has a thermal conductivity of 0.4 W/mK or less in order to permit reduction of the heat transfer (column 6, lines 29-31). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (2009/0206444) in view of Yee et al. (2014/0133105).
	Regarding claim 13, Yamada discloses all the claimed limitations except for the first semiconductor chip is a high power chip generating a larger amount of heat than the second semiconductor chip, where the second semiconductor chip is a low power chip. 
 	Yee (Fig. 2) discloses the first semiconductor chip 101 is a high power chip generating a larger amount of heat than the second semiconductor chip, where the second semiconductor chip 102 is a low power chip ([0015]) in order to prevent the heat transfer between the chips ([0006]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Yamada as taught by Yee by forming the first semiconductor chip is a high power chip generating a larger . 

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record fails to disclose all the limitations recited in the claim 5. Specifically, the prior art of record fails to disclose wherein the built-in package further comprises a heat conductor in contact with the first semiconductor chip and exposed on a surface of the first molding layer.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-13 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,600,713. Although the

Regarding claims 2-13 of the instant application, which claim the same subject matter as disclosed in claims 2-21 of U.S. Patent No. 10,600,713.
The facts are that the claims of the U. S. Patent No. 10,600,713 and instant application have claimed the same goal and are not distinguished from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERESA T DOAN/               Primary Examiner, Art Unit 2814